Order granting motion for injunction pendente lite modified by striking therefrom the provision restraining defendant Stambler from erecting upon bis property structures for business purposes, and as so modified affirmed, with costs to defendant Stambler. The property of defendant Stambler is not subject to the restrictions contained in the prior deeds of record, and as to his property the resolution of the board of estimate and apportionment, dated July 18, 1927,  is valid. Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ.„ concur.